





EXHIBIT 10.17




AMENDMENT TO NO. 1 TO

EMPLOYMENT AGREEMENT







This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”), dated November __,
2014, is by and between Aspen Group, Inc., a Delaware corporation (the
“Company”), and Michael Matthews (the “Executive”).




WHEREAS, the Company and the Executive entered into an employment agreement as
of May 16, 2013 (the “Agreement”); and




WHEREAS, the parties desire to amend the Agreement to revise the requirements
and rights with respect to obtaining a bonus under the Agreement.




NOW, THEREFORE, the Company and the Executive, each intending to be legally
bound hereby, do mutually covenant and agree as follows:




I.

The Agreement is hereby amended as follows:




A.

Section 4(b) shall be replaced with the following:




(b)

Target Bonus.  For each fiscal year during the Term beginning May 1st and ending
April 30th of the applicable fiscal year, the Executive shall have the
opportunity to earn a bonus up to 30%, 66% or 100% of his then Base Salary (the
“Target Bonus”) as follows:




When the Company achieves annual Adjusted EBITDA (as defined below) at certain
threshold levels (each, an “EBITDA Threshold”), the Executive shall receive an
automatic cash bonus (the “Automatic Cash Bonus”) equal to a percentage of his
then Base Salary, and shall receive a grant of fully vested shares of the
Company’s common stock having an aggregate Fair Market Value (as such term is
defined in the Company’s 2012 Equity Incentive Plan, as amended) equal to a
percentage of the Executive’s then Base Salary (the “Automatic Equity Bonus”).
In addition, the Executive shall be eligible to receive an additional percentage
of his then Base Salary as a cash bonus (the “Discretionary Cash Bonus”) and an
additional grant of fully vested shares of the Company’s common stock having an
aggregate Fair Market Value equal to a percentage of the Executive’s then Base
Salary (the “Discretionary Equity Bonus”) based on the Board’s determination
that the Executive has achieved certain annual performance objectives
established by the Board, based on the mutual agreement of the Executive and the
Board, at the beginning of each fiscal year.

The EBITDA Thresholds and corresponding bonus levels are set forth in the table
below. For the avoidance of doubt, the Executive shall only be eligible to
receive the bonuses associated with a single EBITDA Threshold; i.e. in the event
the Company attains EBITDA Threshold (2), only the bonuses associated with
EBITDA Threshold (2) below (and not the bonuses associated with EBITDA Threshold
(1)) shall be applicable.











--------------------------------------------------------------------------------










EBITDA Threshold

Automatic Cash Bonus

Automatic Equity Bonus

Discretionary Cash Bonus

Discretionary Equity Bonus

(1)

$1,000,000 -$1,999,999

7.5%

7.5%

 Up to 7.5%

Up to 7.5%

(2)

$2,000,000 -$3,999,999

16.5%

16.5%

Up to 16.5%

Up to 16.5%

(3)

$4,000,000 and over

25%

25%

Up to 25%

Up to 25%




Provided, however, that the earning of the Automatic Cash Bonus is subject to
the Company having at least $2,000,000 in available cash after deducting the
Target Bonus paid to all executive officers of the Company or its subsidiaries
under the same Target Bonus formula pursuant to such executives’ employment
agreements (the “Cash Threshold”) and the Executive continuing to provide
services under this Agreement on the applicable Target Bonus determination date.
 If the Company is unable to pay the Automatic Cash Bonus as a result of not
meeting the Cash Threshold, no Automatic Cash Bonus will be earned for that
fiscal year.  Provided, however, the Company shall issue the Executive common
stock having a Fair Market Value equal to the Automatic Cash Bonus which he was
not paid. As used in this Agreement, Adjusted EBITDA is calculated as earnings
(or loss) from continuing operations before preferred dividends, interest
expense, income taxes, collateral valuation adjustment, bad debt expense,
depreciation and amortization, and amortization of stock-based compensation;
however, if Adjusted EBITDA shall be defined differently in any filing of the
Company with the Securities and Exchange Commission subsequent to the date of
this Agreement, then Adjusted EBITDA shall thereafter be defined in accordance
with the definition most recently set forth in any such filing at each Target
Bonus determination date.  

B.

The following shall be added to the Agreement as Section 4(d):




(d)

Discretionary Bonus.  During the term of the Agreement, the Compensation
Committee shall have the discretion to award the Executive a bonus, in cash or
the Company’s common stock, based upon the Executive’s job performance, the
Company’s revenue growth or any other factors as determined by the Compensation
Committee. 

II.

Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings assigned thereto in the Agreement.














--------------------------------------------------------------------------------







III.

In the event of any conflict between the Agreement and this Amendment, the terms
as contained in this Amendment shall control. In all other respects the
Agreement is hereby ratified and confirmed.




IV.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed to be one and the same agreement. Facsimile signatures shall be
treated in all respects and for all purposes as originals.






















[Signature Page to Follow]














--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.




 

COMPANY:

 

 

 

 

ASPEN GROUP, INC.

 

 

 

 

 

 

 

By:  

 

 

 

Janet Gill, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

 

Michael Matthews







































